UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7123 ADVANTAGE FUNDS, INC. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/11 Advantage Funds, Inc. -Dreyfus Emerging Leaders Fund -Dreyfus International Value Fund -Dreyfus Opportunistic Midcap Value Fund -Dreyfus Opportunistic Small Cap Fund -Dreyfus Strategic Value Fund -Dreyfus Structured Midcap Fund -Dreyfus Technology Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Emerging Leaders Fund ANNUAL REPORT August 31, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Important Tax Information 28 Information About the Renewal of the Fund’s Management Agreement 33 Board Members Information 35 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Emerging Leaders Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Emerging Leaders Fund, covering the 12-month period from September 1, 2010, through August 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although stocks rallied strongly through the first quarter of 2011 due to expectations of a more robust economic recovery, the reporting period ended amid sharply deteriorating investor sentiment due to disappointing economic data, an escalating sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States. In the final month of the reporting period, a major credit rating agency downgraded U.S. long-term debt, marking the first time in history that U.S.Treasury securities were not assigned the highest possible credit rating. Stocks proved volatile in this tumultuous environment, as the stalled economy caused most market sectors to give back many of the reporting period’s previous gains. The economic outlook currently is clouded by heightened market volatility and political infighting, but we believe that a sustained, moderate global expansion is more likely than a double-dip recession. Inflationary pressures appear to be waning in most countries, including the United States, as energy prices have retreated from their highs.The Federal Reserve Board has signaled its intention to maintain an aggressively accommodative monetary policy, which may help offset the financial stresses caused by recent fiscal policy choices in the United States and Europe. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2010, through August 31, 2011, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2011, Dreyfus Emerging Leaders Fund produced a total return of 12.28%. 1 In comparison, the Russell 2000 Index (the “Index”) produced a total return of 22.19%. 2 The changes in the investment environment over the last year were dra-matic.The period began with renewed optimism as the Federal Reserve launched its second round of quantitative easing and a resumption of stronger domestic economic growth occurred. By its end, world economic growth had slowed, a U.S. government default had been narrowly averted and the European financial system was under siege. Investor sentiment shifted quickly with the changing environment. Rational longer-term perspectives gave way to a complete focus on only the very short term.As a result, the fund’s focus on future earnings, cash flow, and relative performance, combined with a soft patch of stock selection, detracted from the fund’s performance relative to the benchmark. The Fund’s Investment Approach The fund seeks capital growth. Stocks are selected for the fund’s portfolio based primarily on bottom-up fundamental analysis. The fund’s portfolio managers use a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company and the identification of a revaluation trigger. Intrinsic value is based on the combination of the valuation assessment of the company’s operating divisions with the firm’s economic balance sheet. Mid-cycle estimates, growth prospects and competitive advantages are some of the factors used in the valuation assessment. A company’s stated and hidden liabilities and assets are included in the portfolio managers’ economic balance sheet calculation. Sector overweights and underweights are a function of the relative attractiveness of securities within the fund’s investable universe. The fund’s portfolio managers invest in stocks that they believe have attractive reward to risk opportunities and may actively adjust the fund’s portfolio to reflect new developments. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Economic Concerns Sparked Heightened Market Volatility Investors’ economic outlooks improved markedly amid expectations of a stronger economic recovery early in the reporting period, sending stock prices higher. However, the rally was interrupted in February 2011 when political unrest in the Middle East led to sharply rising energy prices, and again in March when natural and nuclear disasters in Japan threatened one of the world’s largest economies. Nonetheless, investors proved resilient and U.S. stocks rebounded quickly from these unexpected shocks. In late April, investor sentiment began to deteriorate in earnest when Greece appeared headed for default on its sovereign debt, economic data proved disappointing and a contentious debate regarding U.S. government spending and borrowing intensified. Stocks suffered heightened volatility over the summer of 2011 as newly risk-averse investors generally disregarded the long-term strengths of individual companies in favor of reacting to near-term macroeconomic develop-ments.The reporting period ended on a pessimistic note after a major credit-rating agency downgraded U.S.Treasury bonds. Deteriorating Investor Sentiment Dampened Fund Results The fund’s investment approach focuses on companies that we believe to be priced below their real worth and that have strong earnings and cash flow prospects over the next one to three years. The approach fell out of favor during the May to August time period when investors proved unwilling to look beyond the next several months for their investment horizon. Relative performance was negatively impacted by this development. The fund’s investment team also hit a soft patch of weak stock selection. A few holdings and industry overweights hampered our returns. Meritor, a leading manufacturer of axles and drivetrains for trucks, experienced higher than expected raw materials costs and announced a delay in its earnings recovery. Lennox International, one of the oldest and most established names in heating and air conditioning systems, suffered from a lack of new orders.Velti, one of the most interesting prospects in the nascent market of advertising on cellular phones, struggled in a market environment that demanded short-term earnings results. An overweighted position in machinery stocks based on the belief that U.S. manufacturing is in the middle of a multi-year renaissance gave back earlier gains. Positions in building products struggled as limited evidence of a turn in residential construction appeared during the reporting period. 4 Weakness in these areas was offset to a degree by better results in other market sectors. In the energy sector, natural gas producers Gulfport Energy, SandRidge Energy and Cabot Oil & Gas benefited from increased production activity when commodity prices moved higher. In the health care sector, drug developer King Pharmaceuticals advanced when it accepted an acquisition offer, while takeover speculation also lifted the stocks of Pain Therapeutic s and Onyx Pharmaceuticals. Several industrials holdings fared well, including wire-and-cables producer WESCO International and mechanical transmissions maker Altra Holdings . Uncertainty Creates Opportunity We remain committed to finding companies priced below their real worth that are positioned to deliver strong earnings and cash flow over the next few years.While there are a number of concerns dominating the current investment landscape, we believe that investors’ current focus on short-term results is likely to shift to a long-term perspective in time. As in the past, when a greater level of clarity returns to the market, we would expect our approach to regain favor and more competitive returns to be delivered in that more traditional environment. In the meantime, we have found what we believe are a number of exciting investment opportunities in the industrials, consumer discretionary and information technology sectors.We have found fewer opportunities in the materials sector, where moderating commodity prices could put pressure on earnings, and in the utilities sector, where few companies meet our valuation standards. September 15, 2011 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 8/31/11 1
